         Case 1:20-cv-00054-SPW Document 18 Filed 01/28/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 SAMSON OIL AND GAS USA.,INC.
 a Colorado corporation                           CV 20-54-BLG-SPW


                      Plaintiff,
                                                   ORDER
 vs.



 XTO ENERGY INC., a Delaware
 corporation.

                      Defendant.


       Upon the parties' Joint Status Report and Motion to Extend Stay of

Proceedings Pending Settlement Negotiations(Doc. 17), and for good cause

appearing,

       IT IS HEREBY ORDERED that all deadlines outlined in the Court's

Preliminary Pretrial Conference Order(Doc. 9)are STAYED pending resolution

and settlement ofthe pending action.

       IT IS FURTHER ORDERED that if the case has not settled on or before

March 15,2021,the parties shall file a status report with the Court.
Case 1:20-cv-00054-SPW Document 18 Filed 01/28/21 Page 2 of 2
